Exhibit 10.9

EMPLOYMENT CONTRACT

AGREEMENT made the 7th day of October, 2003

B E T W E E N:

JASON JASPAR

, Businessman, of 230 East 37th Avenue, Vancouver, B.C. V5W 1E6



(the "Executive")

-and -

DIGITAL YOUTH NETWORK INC.

, a corporation continued under the federal laws of Canada whose address is
Suite 2055, 88 W. Pender Street, Vancouver, B.C. V6B 4N9



(the "Company")

WHEREAS,

the Executive and the Company wish to execute this Agreement in order to
determine their rights and obligations in relation to the Executive's employment
by the Company:



IN CONSIDERATION

of (i) the payment of the sum of $100.00 to the Executive by the Company, (ii)
the mutual covenants and agreements herein contained and (iii) other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Executive, the parties hereby agree with one another as
follows:



1. INTERPRETATION

1.1 Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:

(a) "Affiliate" and "Subsidiary" will have the respective meanings ascribed to
such terms by the Canada Business Corporations Act on the date hereof;

(b) "Board" means the board of directors of the Company from time to time;

(c) "Business" means the business carried on by the Company of distributing
wireless telecommunication handsets and the sale of advertising over wireless
and other media, and such other business as is carried on by the Company from
time to time;

(d) "Business Day" means any day of the week except Saturday, Sunday or any
statutory or civic holiday observed in British Columbia;

(e) "Competitive Business" means a business similar to the Business which
competes with the Company for Customers or employees or in respect of the
development of Products;

(f) "Customer" means any Person who is a customer of the Company during the Time
Period;

(g) "Effective Date" means October 1, 2003;

(h) "Intangible Property" means all discoveries, inventions, improvements,
techniques, concepts and ideas, whether patentable or not, know-how and similar
intangible property made, discovered, conceived, invented or improved by the
Executive since the beginning of his employment by the Company, during the term
of his employment hereunder and for 6 months thereafter, whether alone or with
others and whether during regular working hours and through the use of the
facilities and property of the Company or any affiliate or otherwise, in any way
relating to the Business of the Company or any affiliate;

(i) "Person " includes an individual, corporation, partnership, joint venture,
trust, unincorporated organization, the Crown or any agency or instrumentality
thereof or any other entity recognized by law;

(j) "Product" means:

(i) any product or service manufactured, sold or distributed or any product
being developed by the Company as part of the operation of the Business; and

(ii) any product or service which is designed to serve the same purpose as, or
which is readily capable of being used to serve the same purpose as any of the
products or services referred to in paragraph (i) above;

(k) "Pro-forma Goals" means the Pro-forma financial goals set forth on Schedule
"A" hereto;

(l) "Territory" means those provinces of Canada and states of the United States
of America in which the Company carries on its Business as at the date of this
Agreement and any additional province or state in which the Company hereafter
carries on its Business; and

(m) "Time Period" means the period commencing on the date hereof and ending 2
years after the termination of the employment of the Executive with the Company
for any reason whatsoever.

1.2 Headings and Division

The division of this Agreement into Articles, Sections and Subsections and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation of this Agreement. The headings in this
Agreement are not intended to be full or precise descriptions of the text to
which they refer and will not be considered part of this Agreement. References
to an Article, Section or Subsection are to the corresponding Article, Section
or Subsection of this Agreement.

1.3 Number and Gender

In this Agreement, words in the singular include the plural and vice-versa and
words in one gender include all genders.

1.4 Currency

All references in this Agreement to dollars, unless otherwise specifically
indicated, are expressed in Canadian currency.

1.5 Interpretation

The terms and provisions of this Agreement will not be construed against the
Company merely because the Company has acted to prepare this Agreement.

2. EMPLOYMENT

The Company hereby agrees to employ the Executive as its General Manager and the
Executive hereby accepts such employment, on and subject to the terms of this
Agreement. In faithfully and diligently performing his duties and
responsibilities as General Manager of the Company, the Executive will comply
with all lawful and reasonable instructions as may from time to time be given to
him by the President of the Company or its Board of Directors. The Company
reserves the right during the course of the Executive's employment to modify the
Executive's duties and responsibilities as the Company deems necessary and
appropriate from time to time.

3. TERM

This Agreement and the Executive's employment will be for a term of one year
commencing on the Effective Date and expiring on September 30, 2004, subject to
earlier termination as provided in Article 12. At the end of the initial term of
this Agreement, it will be automatically renewed for successive one year periods
unless either party gives written notice to the other party of non-renewal at
least 90 days in advance of the expiration date of the then current term or
period. The initial term and each additional one year period during which this
Agreement remains in effect are collectively referred to as the "Term").

4. DUTIES

4.1 Devotion of Time

During the Term, the Executive will

(a) devote substantially all of his full time and energies to the Business and
affairs of the Company and its subsidiaries;

(b) well and faithfully serve the Company and its subsidiaries;

(c) use his best efforts, skills and abilities to promote the interests of the
Company and its subsidiaries; and

(d) serve as an officer and director of the Company and any subsidiary of the
Company if duly elected or appointed as such.

4.2 Duties

The Executive's duties will include but not be limited to the following:

(a) direction and oversight of day-to-day operations, including purchasing,
distribution and employee management.

(b) Establishing and implementing short-term and long-range goals, objectives,
policies and operating structure and procedures;

(c) monitoring, evaluation and correction of corporate programs;

(d) recruitment, employing, training, supervision and evaluation of staff;

(e) periodic reporting on operations to President and Board of Directors;

The Executive will also perform such other tasks and duties related to the
foregoing as may from time to time be determined by the President or the
Company's Board. The Executive will, in carrying out his obligations under this
Agreement, report to the President on a regular basis.

4.3 Hours of Work

The Executive acknowledges that the hours of work involved will vary and be
irregular and are those hours required to meet the objectives of the Company.
The Executive acknowledges that this Section constitutes an agreement to work
such hours where such agreement is required by applicable legislation. The
Executive also acknowledges that he is a senior executive of the Company and is
in the position of a fiduciary with respect to the Company and all of its
property and assets, whether tangible or intangible.

4.4 Place of Work

The Executive acknowledges that in order to devote substantially all of his full
time and energies to the Business and affairs of the Company, the Executive will
be required to reside within the Greater Vancouver Regional District and to
fulfill his duties to the Company primarily from the Company's principal
business office in Vancouver, British Columbia.

5. CONFIDENTIAL INFORMATION

5.1 No Use of Other Information

The Company is not employing the Executive to obtain the confidential
information or business opportunities of any prior employer and the Executive is
hereby requested and directed by the Company to disclose to the Company in
writing, and to comply with, any obligations that he may have to any prior
employer.

5.2 Confidentiality Obligations

The Executive acknowledges that as the General Manager of the Company, he has
acquired and will acquire information about certain matters and things which are
confidential to the Company, which information is the exclusive property of the
Company. Further, the Executive acknowledges that the Business depends
significantly upon the maintenance of trade secrets, technical innovations and
other confidential, proprietary information that the Company has developed over
a long period of time and at great expense. The Executive further acknowledges
that the Company has developed a close and valuable relationship with many of
its customers and suppliers. In partial consideration for the Executive's
employment by the Company, the Executive covenants and agrees that he will not,
at any time during the term of his employment by the Company or thereafter,
until such information becomes part of the public domain, reveal, divulge or
make known to any persons or entity (other than the Company and its duly
authorized employees) or use for his own or any other's benefit, the Company's
trade secrets, the source code of its software products, software products,
production processes and materials, formulae, research techniques or
accomplishments, copyrights, trademarks, patents, knowledge of any of the
business or financial affairs of the Company, and personnel files, as well as
customer lists and information concerning the identity, needs, and desires of
actual and potential customers of the Company and its subsidiaries, joint
ventures, partners, and other affiliated persons and entities as well as any
other information regarded by the Company as confidential, which during or after
his employment pursuant hereto is made known to the Executive. The Executive
acknowledges that, without prejudice to any and all other rights of the Company,
an injunction is the only effective remedy to protect the Company's rights and
property as set out in this Section and the Executive hereby consents to entry
of an injunction against him if he breaches the provisions of this Section,
restraining him from any further breach of this Section.

6. INVENTIONS AND DISCOVERIES

6.1 Disclosure and Assignment

The Executive agrees to fully and freely (and without expense to the Company)
record in a legible manner, in writing or in electronic form, and to communicate
to the Company, and the Executive hereby assigns to the Company without the need
for any further consideration or compensation therefor, all of his right, title
and interest in and to all Intangible Property.

6.2 Waiver of Moral Rights

The Executive irrevocably waives in favour of the Company any and all moral
rights that he may have with respect to the Intangible Property.

6.3 Ownership

All Intangible Property will be the sole and exclusive property of the Company
and, upon request by the Company at any time or from time to time during the
term or after the termination of the Executive's employment, the Executive will
deliver to the Company all designs, drawings, sketches, models, prototypes,
notes and other data and records relating to the Intangible Property that may be
in his possession or otherwise available to him.

6.4 Further Documents

The Executive agrees that he will at all times (both during the continuance of
his employment hereunder and at all times thereafter) take all action and
execute and file all such documents to assist the Company or its assignees in
every way to protect the rights of the Company or its assignees under this
Article 6 (including without limitation the execution of one or more waivers of
moral rights) and to vest in the Company or its assignees the entire right,
title, interest and benefits (including without limitation patent and copyright
rights) in and to any and all Intangible Property.

6.5 Non-Disclosure of Intangible Property

The Executive will not (either during the continuance of his employment
hereunder or at any time thereafter) disclose any of the Intangible Property to
any Person or use any of the Intangible Property for his own purposes or for any
purpose other than those of the Company and its affiliates. Notwithstanding the
foregoing, the Executive will have the right to disclose Intangible Property as
directed by the Company, provided that all such disclosure is solely for the
purpose of furthering the Company's interests.

7. CONFLICT OF INTEREST

During the Term, the Executive will give the Company his undivided loyalty and
will devote his entire working time, ability, and attention to the Business, and
he will not accept other employment or engage in any other outside business
activity which interferes with the performance of his duties and
responsibilities under this Agreement, except with the prior written consent of
the Company.

8. VACATION

The Executive will be entitled to a vacation of up to two weeks in each calendar
year. Such vacation will be taken at such time as agreed between the Company and
the Executive.

9. EXPENSES

The Company will pay or reimburse the Executive for all reasonable travel and
other reasonable out-of-pocket expenses actually and properly incurred by him in
connection with his duties in accordance with the Company's expense policy in
effect from time to time.

10. COMPENSATION

10.1 Salary

The Company will pay to the Executive, and the Executive hereby accepts as full
compensation for all his services and duties hereunder, a base salary of $72,000
per annum. The Executive's base salary is payable in accordance with the
Company's standard salary payment schedule and is subject to source deductions
and other deductions required to be deducted and remitted under applicable
provincial or federal laws of Canada or Company policy in effect from time to
time.

10.2 Stock Bonus

If the Company achieves the Pro-forma Goals on or before December 31, 2003, the
Company shall cause its parent company, Ocean Ventures Inc. ("OCV"), to issue to
the Executive One Hundred Twelve Thousand Five Hundred (112,500) common shares
in the capital of OCV (the "Bonus Shares"). The right to receive the Bonus
Shares shall vest on December 31, 2003 but it shall vest only if (a) the
Executive is then still employed by the Company, and (b) the Company has then
achieved the Pro-forma Goals. If either of the events described in the preceding
sentence does not occur, the right to receive the Bonus Shares shall be
cancelled on December 31, 2003 and shall thereafter be of no further force or
effect. The Bonus Shares will be subject to such restrictions on resale as are
required by law and the certificates evidencing them will bear the following
legend:

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933 ACT (THE "1933 ACT"), OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

11. BENEFITS

The Executive will be entitled to participate in any plans maintained from time
to time by the Company for the benefit of the Company's employees, including,
but not limited to, those pertaining to group life, accident, sickness and
medical insurance and pensions, all within the terms of such plans.
Participation by the Executive in any of the foregoing plans, programmes and
benefits is subject to the Executive being able to satisfy any pre-conditions of
general application to the participation of all employees in such plans. All of
the employee benefit plans referred to or contemplated by this Agreement will be
governed solely by the terms of the underlying plan documents and by applicable
law. Nothing in this Agreement will impair the Company's right to amend, modify,
replace and terminate any and all such plans in its sole discretion as permitted
by law. This Agreement is for the sole benefit of the Executive and the Company,
and is not intended to create an employee benefit plan or to modify the terms of
existing plans except as expressly set forth herein.

12. TERMINATION

The Executive's employment hereunder may be terminated in each of the
circumstances in Sections 12.1 to 12.5 inclusive.

12.1 Death

This Agreement and the Executive's employment hereunder will terminate
immediately upon the death of the Executive. Any termination pursuant to this
Section will be deemed to be termination for cause.

12.2 Disability

The Company may terminate the Executive's employment hereunder if the Executive,
by reason of physical or mental disability, is unable to fulfil his obligations
and duties hereunder on a full time basis for a period of 4 months in any 12
month period (other than by reason of authorized vacation or leave).

12.3 Cause

The Company may terminate the Executive's employment hereunder immediately for
cause. The term "cause" will include, without limitation:

(a) any failure by the Executive to observe and perform any of his covenants and
obligations under this Agreement, including but not limited to, the failure or
refusal of the Executive to comply with the lawful and reasonable directions or
instructions of the Company on any material matter;

(b) fraud, dishonesty, negligence or wilful malfeasance by the Executive in
connection with the performance of his duties hereunder;

(c) any commission of a crime by the Executive;

(d) any intentional or willful conduct of Executive which in the opinion of the
Company, acting reasonably, tends to bring the Company into disrepute;

(e) any use or abuse of alcohol or drugs by the Executive which adversely
affects the Executive's ability to perform his duties hereunder;

(f) the failure of the Executive to meet certain reasonable performance
objectives that are defined by the Board and that are mutually agreed to in
advance by the Executive and the Company in writing, which failure is not cured
to the satisfaction of the Company within 15 days after written notice
specifying such failure in reasonable detail has been delivered to the
Executive;

(g) excessive absenteeism for whatever cause other than as contemplated within
Section 12.2 which, in the Company's sole determination, acting reasonably,
results in the Executive being unable to perform his duties hereunder; or

(h) any act that would constitute cause under the common law of the Province of
British Columbia.

12.4 Without Cause

The Company may terminate this Agreement and the employment of the Executive
hereunder at any time without cause and without notice immediately upon payment
of the amounts stipulated in Section 13.3, and after the effective date of such
termination, the Executive will be entitled to no further rights or benefits
hereunder or in connection with his employment by the Company and the Executive
hereby irrevocably waives any claims against the Company in that regard. The
foregoing amounts represent the Company's maximum termination and severance
obligations to the Executive. This provision will remain in full force and
effect unamended notwithstanding any other alterations to the Executive's terms
and conditions of employment or to this Agreement, whether fundamental or
otherwise, unless the Executive and the Company otherwise agree in writing.

12.5 Termination by the Executive

The Executive may terminate this Agreement and his employment with the Company
hereunder upon giving not less than 3 months written notice to the Company.

13. COMPENSATION ON TERMINATION

13.1 Compensation on Termination for Disability

During any period that the Executive fails to perform his duties hereunder as a
result of a physical or mental disability, the Executive will continue to
receive the salary payable to the Executive pursuant to and in accordance with
the terms of Article 10 until his employment is terminated pursuant to Section
12.2, provided that payments so made to the Executive will be reduced by the sum
of the amounts, if any, payable to the Executive under any disability benefit
plans of the Company or under any governmental disability insurance programmes
or other plans in which the Executive is a participant or pursuant to which the
Executive is entitled to receive benefits.

13.2 Compensation on Termination for Cause

If the Executive's employment is terminated for cause, then the Company will pay
the Executive his salary owing up to and including the date of termination and
upon making such payment the Company will have no further obligations to the
Executive under this Agreement or in connection with his employment by the
Company.

13.3 Compensation on Termination Without Cause

If the Executive's employment is terminated by the Company pursuant to Section
12.4 at any time during the first three months of the term of this Agreement,
the Company will pay to the Executive, in full and final satisfaction of any
obligation that the Company might then have to the Executive, an amount equal to
all salary yet unpaid and due to the Executive as at the day of termination and
the Executive will not be entitled to receive any notice or termination pay. If
the Executive's employment is terminated by the Company pursuant to Section 12.4
at any time after the first three months of the term of this Agreement, the
Company will either give to the Executive one week's notice or, at its election,
it may pay to the Executive an amount, to be inclusive of all termination and
severance amounts payable under this Agreement and any applicable laws, equal to
one week of base salary or such greater amount as the Company may be required to
give the Executive at that time pursuant to the Employment Standards Act
(British Columbia). As at the date of this Agreement, the Employment Standards
Act provides for severance payments or notice or a combination of both equal to
one week after three months employment, two weeks after twelve months employment
and, after three years employment, one week for each completed year of
employment to a maximum of eight weeks. Nothing in this Agreement shall be
construed as requiring the Company to pay money in lieu of notice unless
required to do so pursuant to the Employment Standards Act. All payments made to
the Executive under this Section will be less all applicable statutory
deductions and withholdings which the Company is required to make from time to
time. The amount payable under this Section will be paid to the Executive in
equal monthly instalments on the first day of each month during the Time Period.
Notwithstanding the foregoing, in the event that the Executive breaches his
obligations pursuant to Article 14 of this Agreement, and in addition to any
other rights of the Company in such event, the Company's obligation to pay any
amounts due to the Executive in excess of those provided for in the Employment
Standards Act, under this Section will terminate.

14. NON-COMPETITION AND NON-SOLICITATION

14.1 Non-Competition

The Executive will not, during the Time Period and within the Territory,

(a) directly or indirectly carry on, engage in or participate in any Competitive
Business either alone or in partnership or jointly or in conjunction with any
other Person; or

(b) directly or indirectly assist (as principal, beneficiary, director,
shareholder, partner, nominee, executor, trustee, agent, servant, employee,
independent contractor, supplier, consultant, lender, guarantor, financier or in
any other capacity whatever) any Person to carry on, engage in or participate in
a Competitive Business; or

(c) have any direct or indirect interest or concern (as principal, beneficiary,
director, shareholder, partner, nominee, executor, trustee, agent, servant,
employee, consultant, independent contractor, supplier, creditor or in any other
capacity whatever) in or with any Person, if any part of the activities of such
Person consists of carrying on, engaging in or participating in a Competitive
Business.

14.2 Non-Solicitation

During the Time Period, the Executive will not:

(a) directly or indirectly solicit any Customer except for the sole benefit of
the Company or for a purpose that does not compete with the Company; or

(b) directly or indirectly assist (be it as principal, beneficiary, servant,
director, shareholder, partner, nominee, executor, trustee, agent, employee,
independent contractor, supplier, consultant, lender, financier or in any other
capacity whatever) any Person directly or indirectly to solicit any Customer
except for the sole benefit of the Company or for a purpose that does not
compete with the Company; or

(c) have any direct or indirect interest or concern (be it as principal,
beneficiary, director, shareholder, partner, nominee, executor, trustee, agent,
servant, employee, consultant, independent contractor, supplier, creditor or in
any other capacity whatever) in or with any Person if any of the activities of
such Person or entity consists of soliciting any Customer, if such solicitation
is directly or indirectly intended to result in a sale of any product or service
to such Customer and is directly or indirectly competitive or potentially
competitive with any product or service then produced by the Business; or

(d) on his behalf or on behalf of any Person, directly or indirectly contact
customers or clients of the Company to encourage such customers or clients to
cease or restrict doing business with the Company, or in any way interfere with
or attempt to disrupt the Company's customer and client relationships,
contractual or otherwise.

14.3 Employees

During the Time Period, the Executive will not directly or indirectly solicit or
induce, or attempt to solicit or induce, or offer employment to, any employee,
independent contractor, or consultant of the Company to leave the Company's
employ or terminate services to the Company, except for the sole benefit of the
Company and with the prior written consent of the Board.

14.4 Exception

Nothing in this Article 14 will prevent the Executive from directly or
indirectly owning up to an aggregate of 1% of the issued capital stock of any
public company the price of whose shares is quoted in a published newspaper of
general circulation.

14.5 Covenants Reasonable

The Executive agrees that:

(a) the covenants contained in this Agreement are essential elements to this
Agreement and that the Company would not have entered into this Agreement
without them;

(b) considering the market for the products of the Company, the Territory is
reasonable in order to protect the legitimate business interests of the Company;

(c) since the breach by him of any of the provisions of this Article 14 would
cause serious and irreparable harm to the Company which could not adequately be
compensated for in damages, in the event of a breach by him of any of such
provisions, the Executive consents to an injunction being issued against him
restraining him from any further breach of any such provision, but the
provisions of this Section will not be construed so as to be a derogation of any
other remedy which the Company may have in the event of such breach; and

(d) the Time Period will be extended by the time the Executive is in breach of
any provision of this Article 14.

14.6 Severability

If a court of competent jurisdiction determines that all or any portion of the
covenants set forth in this Article 14 are void or unenforceable in the
circumstances, then such void or unenforceable provision will, automatically and
without further act on the part of the parties hereto, but only as regards those
matters or parties before the court, be reduced in scope, territory or duration
of time to such an extent that such court would hold the same to be enforceable
in the circumstances before the court.

14.7 Covenants Independent

The existence of any claim or cause of action of the Executive against the
Company or any affiliate thereof whether pursuant to this Agreement or otherwise
will not constitute a defence to the enforcement by the Company of the
provisions of this Article 14.

15. GENERAL

15.1 Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to the employment of the Executive by the Company and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral,
between the parties. There are no representations, warranties, conditions, other
agreements or acknowledgements, whether direct or collateral, express or
implied, that form part of or affect this Agreement, or which induced any party
to enter into this Agreement or on which reliance is placed by any party, except
as specifically set forth in this Agreement.

15.2 Amendment

This Agreement may be amended or supplemented only by a written agreement signed
by each party.

15.3 Waiver of Rights

Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement will be effective only if it is in writing and signed by the
party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any party to exercise,
and no delay in exercising, any right under this Agreement will constitute a
waiver of such right. No single or partial exercise of any such right will
preclude any other or further exercise of such right or the exercise of any
other right.

15.4 Applicable Law

This Agreement will be governed by and construed in accordance with the laws in
force in the Province of British Columbia. Each party irrevocably submits to the
sole and exclusive jurisdiction of the courts of British Columbia with respect
to any matter arising hereunder or related hereto.

15.5 Time

Time is and will remain of the essence of this Agreement and all of its
provisions.

15.6 Notices

Any notice, demand or other communication (in this Section, a "notice") required
or permitted to be given or made hereunder must be in writing and will be
sufficiently given or made if:

(a) delivered in person during normal business hours on a Business Day and left
with a receptionist or other responsible employee of the Company or any family
member of the Executive at the applicable address set forth below;

(b) sent by prepaid first class mail; or

(c) sent by any electronic means of sending messages, including telex or
facsimile transmission, which produces a paper record ("Electronic
Transmission") during normal business hours on a Business Day, charges prepaid
and confirmed by prepaid first class mail;

in the case of a notice to the Executive, addressed to him at:

230 East 37th Avenue
Vancouver, B.C. V5W 1E6

and in the case of a notice to the Company, addressed to it at:

Suite 2055, 88 W. Pender Street
Vancouver, B.C. V6B 4N9

Attention: Chairman of the Board

Each notice sent in accordance with this Section will be deemed to have been
received:

(d) at the time on the day it was delivered;

(e) at the beginning of business on the third Business Day after it was mailed
(excluding each Business Day during which there existed any general interruption
of postal services due to strike, lockout or other cause); or

(f) one hour after they were sent on the same day that it was sent by Electronic
Transmission, or at the start of business on the first Business Day thereafter
if the day on which it was sent by Electronic Transmission was not a Business
Day.

The Executive or the Company may change the address for notice by giving notice
to each other as provided in this Section.

15.7 Assignment

This Agreement may not be assigned by the Executive, but may be assigned by the
Company to any successor in interest to the Business. If the Company does not
survive any merger, acquisition, or other reorganization, then it will make a
reasonable effort to obtain an assumption of this Agreement by the surviving
entity in such merger, acquisition, or other reorganization, but the failure to
obtain such assumption will not prevent or delay such merger, acquisition, or
other reorganization or relieve the Company of its obligations under this
Agreement. Subject thereto, this Agreement will enure to the benefit of and be
binding upon the parties and their respective heirs, executors, administrators,
legal personal representatives, successors (including any successor by reason of
amalgamation or statutory arrangement of any party) and permitted assigns.

15.8 Severability

Subject to Section 15.7, if any provision of this Agreement is determined to be
invalid or unenforceable, that will not affect the validity or enforceability of
any other provision hereof. The parties will in good faith negotiate a mutually
acceptable and enforceable substitute for the invalid or unenforceable
provision, which substitute will be as consistent as possible with the original
intent of the parties.

15.9 Further Assurances

Each party will do such acts and will execute such further documents,
conveyances, deeds, assignments, transfers and the like, and will cause the
doing of such acts and will cause the execution of such further documents as are
within its power as any other party may in writing at all time and from time to
time reasonably requests be done and or executed, in order to give full effect
to the provisions of this Agreement.

15.10 Independent Legal Advice

The Executive acknowledges that he has read and that he fully understands this
Agreement and he acknowledges and agrees that the Company has given him the
opportunity to seek, and has recommended that he obtain, independent legal
advice with respect to the subject matter of this Agreement. Further, the
Executive hereby represents and warrants to the Company that he has sought
independent legal advice or waives such advice.

15.11 Counterpart

This Agreement may be executed in counterpart, each of which, when so executed,
will be deemed to be an original copy hereof and thereof, and all such
counterparts together will constitute but one single agreement. Each party may
deliver a counterpart signature page by facsimile transmission.

IN WITNESS WHEREOF

the parties have duly executed this Agreement on the date first written above.



DIGITAL YOUTH NETWORK INC.




Per: /s/ Robert Skoko
Name: Robert Skoko
Title: Vice President Retail



 

SIGNED, SEALED and DELIVERED by JASON JASPAR in the presence of:

/s/ Robert Skoko
Signature
Robert Skoko
Print Name
8818 Erin Avenue
Address
Burnaby, BC V3N 4E9
Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Jason Jaspar
JASON JASPAR

OCEAN VENTURES INC. hereby joins in this Agreement as at the Effective Date for
the limited purpose of agreeing to the provisions of Section 10.2, pertaining to
the issue of Bonus Shares, but only to the extent that the Company is, on the
one-year anniversary of the Effective Date, still the wholly-owned subsidiary of
Ocean Ventures Inc.

OCEAN VENTURES INC.

By: /s Raymond Mol
Authorized Signatory

SCHEDULE "A"

PRO-FORMA FINANCIAL GOALS

During the period beginning January 1, 2003 and ending December 31, 2003,
Digital Youth Network Inc. must obtain 40,000 connected and in-service
subscribers and it must have booked revenue, calculated in accordance with GAAP,
of at least $1,000,000 (Canadian $).